STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.   2022   KW   0103

VERSUS


RODRICK "       DRE"    COLEMAN                                           APRIL      22,    2022




In   Re:         Rodrick "          Dre"    Coleman,    applying    for   supervisory writs,
                 19th     Judicial           District      Court,   Parish      of   East    Baton
                 Rouge,       No.     02- 13- 0950.




BEFORE:          WHIPPLE,       C. J.,       PENZATO AND     HESTER,   JJ.


        WRIT     DENIED.


                                                     VGW
                                                     AHP

                                                     CHH




COURT      OF   APPEAL,       FIRST        CIRCUIT




                  sem
        DEPUTY     CLERK OF           COURT
                 FOR    THE    COURT